DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive. Applicant has amended claims 1, 10, 13, and 21, and argues that the amended claims are directed to eligible subject matter and not taught by the prior art.  The Examiner respectfully disagrees.
With respect to the rejection under 35 U.S.C. 101, Applicant has amended independent claim 1 to recite the sample as an environmental air, an aerosol, and a liquid, and argues that the claim is directed to eligible subject matter.  The Examiner contends that “environmental air,” and “a liquid” do not provide any meaningful limitations on the sample as the limitations are sufficiently broad so as to read on any air or liquid sample.  As such, claiming the sample as an environmental air, an aerosol, and a liquid is not sufficient to overcome the rejection.  Additionally, the Examiner notes that Applicant has not addressed the Examiner’s arguments regarding the assertion that the claims recite an improvement to computer related technology.  As stated in the previous Office Action, the Examiner notes that the claims are presented at a high level of generality which does not indicate any improvements to computer related technology.  For example, claim 1 recites imaging a sample by Fourier transform hyperspectral imaging, accessing a computer readable medium, and analyzing the images with an image processor, all of which are considered generic process steps.  As stated in the previous Office Action, this position is supported by reference to Jin et al., (cited below) who teach that Fourier transform hyperspectral imaging is known in the art for providing the advantages of a wider spectral range, better spectral resolution, and high levels of accuracy and reliability (Abstract, Introduction).  Given this view, the Examiner contends that neither the claims, nor the specification provides any improvements to computer related technology as they merely recite the use a of well-known imaging technique to analyze a sample.  As such, the Examiner contends that the claims are directed to ineligible subject matter, and therefore do not comply with 35 U.S.C. 101.
With respect to the prior art, Applicant has amended independent claim 1 to recite a plurality of hyperspectral images acquired from two different viewpoints, and argues that the cited prior art does not teach the amended limitations.  As detailed below, the Examiner contends that the amendment does not comply with 35 U.S.C. 112(b) as it is unclear what Applicant regards as different viewpoints.  The specification does not provide a definition for the phrase “different viewpoints” thus the Examiner is unable to determine the metes and bounds of the claim.  As such, the Examiner will read the teaching of multiple fields of view recited in Moshe et al., as meeting the limitation of different viewpoints.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitations regarding acquiring images from two different viewpoints is unclear as “different viewpoints” is not defined in the claim or the specification.  The Examiner is unable to determine the metes and bounds of the claim because there is no definition for what constitutes a different viewpoint.  For the purposes of examination, the Examiner will interpret any teaching of a plurality of hyperspectral images as meeting the limitation of different viewpoints.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea in that the claims are directed to a method of detecting a biological substance based on “accessing a computer readable medium containing a library of hyperspectral signatures; and analyzing said plurality of hyperspectral images using said library to detect the biological substance in a sample” all if which is an abstract idea that only requires a mental step of looking at the library and comparing the library images to images captured from the sample (MPEP 2106.04(a)(2)). This judicial exception is not integrated into a practical application because the claims do not recite any additional elements that utilizes the judicial exception in a manner that imposes a meaningful limit on the exception. Independent claim 1 recites a method of detecting a biological substance comprising collecting a sample, illuminating a sample by light, imaging the sample by Fourier transform hyperspectral imaging a plurality of times at two different viewpoints, accessing a computer readable medium containing a library of hyperspectral signatures, and analyzing the plurality of hyperspectral images using the library to detect the biological substance. Accessing a computer readable medium containing a library of hyperspectral images and analyzing a plurality of hyperspectral images using the library is an abstract idea in that it only requires the mental analysis of looking at the library of images and comparing them to the sample (MPEP 2106.04(a)(2)). With respect to claim 14, the Examiner notes that estimating a level of the biological substance are also mental steps, thus the claims are directed to ineligible subject matter. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of illuminating the sample by light, and imaging the illuminated sample by Fourier transform hyperspectral imaging is nothing more than mere data gathering (see MPEP 2106.05(d), 2106.05(g)). Additionally, the Examiner contends that Fourier transform hyperspectral imaging is well-understood and conventional technology as evidenced by reference to Jin et al., (cited below) who teach that Fourier transfer hyperspectral imaging is known in the art for providing the advantages of a wider spectral range, better spectral resolution, and high levels of accuracy and reliability (Abstract, Introduction). Therefore, based on the limitations of the claims, and the rationale stated above, the Examiner contends that claim 1 is directed to an abstract idea without significantly more, thus the claim is directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7-13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshe et al., (US 2010/0028859) in view of Jin et al., (Nature Scientific Reports, March 2017).
Regarding claims 1 and 21, Moshe et al., teach a method of detecting a biological substance comprising, illuminating the sample with a light (paragraphs 0008, 0009, 0152), imaging the sample by hyperspectral imaging a plurality of times (paragraph 0152), forming a database (library) of hyperspectral signatures (paragraph 0209), and analyzing the plurality of hyperspectral images using the database (library) to detect biological substances in the sample (paragraph 0210).  Moshe et al., also teach an aerosol as the sample (paragraph 0033).  The Examiner notes that claim 1 is being read in light of the rejection under 35 U.S.C. 112(b) in which the two different viewpoints are unclear.  As noted above, the Examiner is reading the plurality of images taught by Moshe et al., as reading on the claimed different viewpoints. Moshe et al., teach the process being performed with any suitable hyperspectral imaging and analysis system technique, but do not explicitly teach Fourier transform hyperspectral imaging.
Jin et al., teach that Fourier transform hyperspectral imaging plays an important role in food analysis, medicine, biotechnology, resource assessment, environmental monitoring, and disaster warning (Abstract, Introduction). Jin et al., teach that Fourier transform hyperspectral imaging provides the advantages of a wider spectral range, better spatial resolution, and increased accuracy and reliability (Abstract, Introduction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Moshe et al., to utilize Fourier transform hyperspectral imaging in order to provide an imaging system having a wider spectral range, better spatial resolution, and increased accuracy and reliability as taught by Jin et al.
Regarding claim 4, Moshe et al., teach adding a biological type spectral marker that interacts with the target (paragraphs 0113, 0115).
Regarding claim 7, Moshe et al., teach collecting a sample from environmental air (paragraph 0024).
Regarding claim 8, Moshe et al., teach collecting a sample from a plant (paragraph 0025).
Regarding claim 9, Moshe et al., teach heating the sample prior to imaging (paragraph 0196).
Regarding claims 10 and 11, Moshe et al., teach a virus as the target (paragraph 0024). With respect to claim 11, Moshe et al., teach detecting a virus from sampled air (paragraphs 0026, 0053), which requires the virus being airborne.
Regarding claims 12 and 13, Moshe et al., teach fungus and bacteria (paragraph 0024, 0026, 0034).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshe et al., (US 2010/0028859) in view of Jin et al., (Nature Scientific Reports, March 2017)  as applied to claim 1 above, and further in view of Zuzak et al., (US 2010/0056928).
Regarding claim 6, Moshe et al., in view of Jin et al., do not teach collecting a sample from a mammalian subject.
Zuzak et al., teach a method of hyperspectral imaging wherein samples are collected from human subjects (paragraphs 0014, 0021, 0029). Zuzak et al., teach that it is advantageous to utilize hyperspectral imaging on samples from human subjects as a means of predicting viability and survival of tissue, and to differentiate diseased and ischemic tissue from normal tissue (paragraph 0014).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Moshe et al., in view of Jin et al., to collect samples from a human subject in order to predict viability and survival of tissue and to differentiate diseased and ischemic tissue from normal tissue as taught by Zuzak et al.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshe et al., (US 2010/0028859) in view of Jin et al., (Nature Scientific Reports, March 2017) as applied to claim 1 above, and further in view of Moshe et al., (US 2012/0202192).
Regarding claim 14, Moshe et al., in view of Jin et al., do not teach estimating a level of a biological substance in a sample.
Moshe et al., (192) teach a hyperspectral imaging system wherein the detectability level of a target in the test solution is evaluated (paragraph 0053). The Examiner notes that the phrase “estimating a level” is sufficiently broad so as to be read on by the cited paragraph of Moshe et al., (192). Moshe et al., (192) teach that it is advantageous to evaluate the detectability level of a target as a means of providing a distribution of the spectral finger prints of the active target and background interfering effects (paragraph 0175).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Moshe et al., in view of Jin et al., to evaluate detectability level of a target in the test solution in order to provide a distribution of the spectral finger prints of the active target as taught by Moshe et al., (192).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798